Citation Nr: 1332439	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  04-30 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial compensable rating for service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 



INTRODUCTION

The Veteran had active service from June 1959 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for a low back disorder and hypertension.

This claim was previously before the Board in October 2012, at which time it was remanded for additional development.  Specifically, the RO was instructed to confirm the Veteran's current address, request that the Veteran identify any outstanding records of pertinent medical treatment, and then schedule the Veteran for a VA orthopedic examination.  The Board finds that there has been substantial compliance with the mandates of the October 2012 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board acknowledges that its previous remand also addressed the issue of entitlement to service connection for hypertension.  In a July 2013 rating decision, the RO granted entitlement to service connection for hypertension and assigned a noncompensable rating effective November 25, 2003.  As such, this issue is no longer on appeal.  

The Board finds, however, that a July 2013 statement by the Veteran contained wording sufficient to serve as a notice of disagreement with the July 2013 rating decision that assigned an initial noncompensable rating for hypertension.  To date, no statement of the case has been issued with regard to this issue.  As such, the issue will be addressed in the remand portion of this decision. 

The issue of entitlement to an initial compensable rating for service-connected hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, myofascial lumbosacral syndrome is shown to be etiologically related to active service.


CONCLUSION OF LAW

Myofascial lumbosacral syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the decision below, the Board has granted the Veteran's claim for service connection for a back disability, and therefore the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the requirements of the VCAA have been met in this case, no harm or prejudice to the Veteran has resulted.  See Conway v. Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 121-22 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Here, the Veteran seeks entitlement to service connection for a low back disability.

Service treatment records show the Veteran was treated for back pain several times while on active duty.  In November 1962, the Veteran complained of left arm pain that spread to his right arm, shoulders, and back.  This was diagnosed as an influenza shot reaction.  In February 1962, he complained of continuing pain in his dorsal spine which radiated upwards, although motion of the spine was normal.  On physical examination in July 1963, however, there was no pain or deformity in the Veteran's back, and it was noted that percussion or attempted displacement of the vertebrae was not painful.  Neurological examination was within normal limits, and X-rays of his spine were normal.  Similarly, in August 1963, physical examination was normal.  Because there was no pathology to support the Veteran's complaints of back pain, he was diagnosed with psychogenic musculoskeletal reaction manifested by non-organic back and leg pain.  In September 1963 and June 1965, he again complained of persistent, intermittent back pain.  When examined prior to separation from service in April 1966, the Veteran's spine was normal and the examiner noted that his "history of bizarre back and abdominal pain, incapacitating for several weeks at a time, with no anatomical basis found," had been in remission since June 1965.  

The Veteran continued to complain of low back pain following his separation from service.  In April 1974, he submitted a written statement wherein he stated that, in 1971, a physician told him he had a degenerating disk.  In August 1997, the Veteran reported having a history of degenerative joint disease of the lumbar spine.  There is no medical evidence of record showing the Veteran has been diagnosed with degenerative joint disease of the lumbar spine.  

A November 2003 VA outpatient treatment record shows the veteran complained of back pain which had persisted for about five days.  On examination, he had full lumbar range of motion, with pain in deep flexion.  X-rays of the lumbar spine showed no compressions, disks were maintained, and alignment was unremarkable.  The impression was chronic low back pain or arthritis.  The November 2003 diagnosis of arthritis was the first such diagnosis of record.  

The Veteran was afforded a VA back examination in February 2013, at which time he was diagnosed as having myofascial lumbosacral syndrome.  Following a thorough examination of the Veteran and review of his service treatment records, the examiner concluded that the Veteran had myofascial lumbosacral syndrome with chronic low back pain which comes and goes.  Noting that the Veteran underwent documented treatment for back pain numerous times while in service, the examiner opined that it was as likely as not that the disorder was related to the military.  The examiner also commented that a psychiatrist would have to determine if it were a psycho-physiological lumbosacral syndrome, but that the Veteran's symptoms pointed to it being a myofascial lumbosacral syndrome.  

In response to this examination report, in April 2013, the Appeals Management Center sent correspondence to the VA examiner requesting that he cite the specific evidence used in rendering his opinion.  The VA examiner responded that it was based on the Veteran's history, which was cited in his February 2013 VA examination report.  

Rather than readjudicate the Veteran's claim at that time, the Appeals Management Center instead sought another opinion from a VA psychiatrist in order to determine whether the Veteran's disorder was psycho-physiological lumbosacral syndrome.  Curiously, however, the psychiatrist was asked to opine as to whether the myofascial lumbosacral syndrome diagnosed in the February 2013 VA back examination was a separate and distinct disability from his service-connected conversion reaction with psychoneurosis.  After a full review of the Veteran's claims file, but without an actual examination of the Veteran, the VA psychiatrist issued an opinion in June 2013 that the Veteran did not have a psycho-physiological lumbosacral syndrome.  The psychiatrist explained that it would be exceedingly unlikely for a person with no mental health condition or issues, as determined by thorough testing and in-person examination, to suffer from any psychogenic physical condition.  Rather, the psychiatrist found that it was more likely that the lumbosacral pain experienced by the Veteran may not be of the sort that could be visualized on imaging studies.  The psychiatrist conceded the she did not have the benefit of meeting or examining the Veteran in person, but found that it appeared from his records that previous examination was thorough and exhaustive, yet found no mental pathology to account for a psychogenic basis for the Veteran's lumbosacral disorder.  

The Appeals Management Center then continued the denial of the Veteran's claim in a July 2013 supplemental statement of the case based on the opinion of the June 2013 VA psychiatrist.  This supplemental statement of the case mischaracterized the February 2013 VA back examiner's conclusion by stating that he diagnosed the Veteran as having myofascial lumbosacral syndrome, which was a psycho-physiological pain that needed to be confirmed by a psychiatrist to be valid.  

In this case, following a review of the Veteran's claims file and a physical examination of the Veteran, the February 2013 VA back examiner explicitly opined that the Veteran had myofascial lumbosacral syndrome with chronic low back pain which was as likely as not related to the Veteran's military service, based on the Veteran's documented history of recurrent in-service back pain.  Although the June 2013 VA psychiatrist, who did not examine the Veteran, opined that the Veteran did not have a psycho-physiological lumbosacral syndrome, this opinion does not contradict or negate the positive nexus opinion of the February 2013 VA back examiner, who diagnosed the Veteran with myofascial lumbosacral syndrome rather than psycho-physiological lumbosacral syndrome.  In addition, the Veteran's statements have been relatively consistent and the Board has no reason to doubt the veracity of his statements.  In sum, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's myofascial lumbosacral syndrome is etiologically related to active service.  Resolving any benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted for the Veteran's myofascial lumbosacral syndrome.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for myofascial lumbosacral syndrome is granted.  


REMAND

As it relates to the claim of entitlement to an initial compensable disability rating for hypertension, the Board notes that the Appeals Management Center, in a July 2013 rating decision, granted service connection for this disability with a noncompensable evaluation effective November 25, 2003.

On a statement received in July 2013, the Veteran indicated that he was submitting a notice of disagreement to this issue as he did not feel that a noncompensable rating was sufficient for his level of hypertensive symptomatology. 

The Board finds that the Veteran's statements constitute a notice of disagreement with regard to the July 2013 assignment of a noncompensable rating.  A statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to an initial compensable disability rating for hypertension.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


